Exhibit 10.27

 

NEW SKIES SATELLITES B.V.

 

Mr. Michael C. Schwartz
Senior Vice President of Marketing and Corporate Development
New Skies Satellites B.V.
Rooseveltplantsoen 4
2517 KR The Hague
The Netherlands

 

December 14, 2005

 

Amendment to Employment Agreement

 

Dear Michael:

 

As you know. SES Global S.A. (“SES”) has expressed interest in acquiring New
Skies Satellites Holdings Ltd., the parent company of New Skies Satellites B.V.
(the “Company”), through an amalgamation (the “Amalgamation”) and desires that
senior management of the Company continue in employment following the closing of
the Amalgamation. In order to facilitate the Amalgamation and for other good and
valuable consideration the receipt of which is hereby acknowledged, the Company
and you (the “Employee”) hereby agree. contingent on the Amalgamation occurring,
to amend the Amended and Restated Employment Agreement, dated October 14, 2005,
between the Company and Employee (the “Employment Agreement”), as follows
(capitalized terms used but not defined herein shall have the meaning ascribed
to them in the Employment Agreement):

 

1.     Section 6 of the Employment Agreement provides that Employee can
terminate his employment for Good Reason and that upon such termination,
Employee is entitled to termination payments under Section 6(b) of the
Employment Agreement. Employee will have Good Reason to terminate his employment
if, inter alia, there is “any material diminution of the level of responsibility
or authority of the Employee, including the Employee’s reporting duties [or] any
adverse change in Employee’s title or position.” Following the Amalgamation, the
Company shall become a subsidiary of SES and shall no longer be a publicly
traded company. Employee and the Company each recognize that there will be
certain changes in Employee’s level of responsibility, authority, reporting
duties and title that result from the Company ceasing to be a standalone public
company and becoming a subsidiary of SES. At SES’s request Employee is willing
to agree, as set forth below, to waive any rights he may have to terminate his
employment for Good Reason arising solely as a result of changes in his level of
responsibility, authority, reporting duties and title that result from the
Company becoming a subsidiary of SES and being managed by SES consistently with
the way SES currently manages its other subsidiaries, SES Americom and SES
Astra, and both parties are willing to agree to provide 60 days’ written notice
to the other before any termination of employment, for any reason (other than
termination for Cause by the Company), shall be effective.

 

--------------------------------------------------------------------------------


 

Therefore, provided and for so long as the conditions below remain materially
satisfied, Employee agrees to waive any rights he may have to claim that he has
Good Reason to terminate his employment solely as a result of the changes to his
level of responsibility, authority, reporting duties and title following the
Amalgamation set forth below:

 

•      The Company shall become a separate subsidiary of SES.

•      Employee shall report to the chief executive officer of the Company, who
shall report directly to the board of directors of SES or the chief executive
officer of SES, consistent with reporting lines of the chief executive officers
of SES Americom and SES Astra.

•      The size and scope of the Company’s operations (taking into account any
assets, operations or employees transferred out of the Company, as well as any
assets, operations or employees that are transferred into the Company) will not
be materially diminished from their size and scope at the time of the
Amalgamation, due allowance, however, being made for a reduction in the size and
scope of the Company’s operations resulting from the restructuring and
integration of certain existing Company functions within the Buyer’s
organization relating to technical and satellite operating facilities (including
teleports).

•      With respect to the operations of the Company, Employee shall have the
same level of responsibility and authority that he currently has, subject to
limitations on the responsibility and authority on the chief executive officer
of the Company that are consistent with the limitations on the responsibility
and authority that the chief executive officers of SES Americom and SES Astra
are currently subject to.

•      Employee shall retain his current title, subject to changes in the name
of the Company to reflect its status as a subsidiary of SES.

 

Employee and the Company further agree that any termination of employment, for
any reason (other than termination for Cause by the Company), shall be effective
only upon 60 days’ prior written notice to the other party (for the avoidance of
doubt, Employee shall be entitled to his salary, benefits and other rights
(without any reduction) under this agreement until the effective date of the
termination.

 

2.     Employee agrees that he intends to continue in his current employment for
at least twelve months following the closing of the Amalgamation. If, during
such twelve month period, Employee voluntarily terminates his employment without
Good Reason (giving effect to Paragraph 1 above and subject to the conditions
therein) or requests termination of his employment by a competent court (other
than as a result of a breach by the Company or for Good Reason ((after giving
effect to Paragraph 1 above and subject to the conditions therein)), the parties
determine it to be fair and reasonable that Employee will not be entitled to any
severance or termination payments whatsoever pursuant to his Employment
Agreement or pursuant to court order.

 

3.     The first sentence of Section 9(b) of the Employment Agreement shall he
amended to read as follows: “Employee agrees not to engage in any aspect of the
Satellite Business (as hereinafter defined) (i) during, the Employment Period
and (ii) in the event of the termination of the Employee’s employment during the
Employment Period for any reason. until the later to expire of the period ending
twelve months after the closing of the Amalgamation and, if

 

2

--------------------------------------------------------------------------------


 

applicable, the period ending twelve months after the termination of the
Employee’s employment by the Company without Cause or by the Employee for Good
Reason.”

 

4.     Notwithstanding anything in Section 16 of the Employment Agreement to the
contrary, there is no Gross-Up Payment to which Employee is entitled in
connection with the Amalgamation.

 

5.     The first sentence of Section 6(b) of the Employment Agreement shall be
revised to read as follows: “In the event of a termination of the Employee’s
employment (1) by the Company without Cause or (2) by the Employee for Good
Reason (as such terms are defined below), the Company shall pay to (or in the
case of business expenses pursuant to clause (i), reimburse) the Employee. or
his estate in the event of his death. thirty (30) days following the Date of
Termination . . . [remainder of the sentence continues as currently written].

 

6.     Anything in this Amendment to the contrary, this Amendment shall take
effect at the effective time of the Amalgamation, and if the Amalgamation does
not occur, this Amendment will have no force or effect. Notwithstanding anything
herein to the contrary. nothing herein shall be construed to prevent Employee
from terminating his employment with the Company for Good Reason (giving effect
to Paragraph t above and subject to the conditions therein) following the
Amalgamation provided that any such termination for Good Reason shall be
effective only upon 60 days’ prior written notice to the Company. Except as
otherwise expressly provided herein, the terms of the Employment Agreement shall
remain in full force and effect.

 

Please indicate your agreement to the amendments set forth above in the space
provided for your signature below.

 

Very truly yours,

 

New Skies Satellites B.V.

 

By:

/s/ Daniel S. Goldberg

 

 

 

Agreed to this 14th day of December, 2005

 

/s/ Michael C. Schwartz

 

Michael C. Schwartz

 

3

--------------------------------------------------------------------------------